
	
		I
		110th CONGRESS
		1st Session
		S. 197
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			January 9, 2007
			Referred to the Committee on the Judiciary
		
		AN ACT
		To authorize salary adjustments for
		  justices and judges of the United States for fiscal year 2007.
	
	
		1.Authorization of salary adjustments for
			 Federal Justices and judges
			(a)In GeneralPursuant to section 140 of Public Law
			 97–92, justices and judges of the United States are authorized during fiscal
			 year 2007 to receive a salary adjustment in accordance with section 461 of
			 title 28, United States Code.
			(b)Effective
			 dateThis Act shall take
			 effect as of January 1, 2007.
			
	
		
			Passed the Senate
			 January 8, 2007.
			NANCY ERICKSON,
			Secretary.
		
	
